Case 1:17-cv-00399-TFM-MU Document 34 Filed 07/13/20 Page 1 of 1                PageID #: 98




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

   JEREMY THOMAS,                            )
                                             )
           Plaintiff,                        )
                                             )
   vs.                                       ) CIV. ACT. NO. 1:17-cv-399-TFM-MU
                                             )
   WARDEN CYNTHIA STEWART,                   )
                                             )
           Defendant.                        )

                                       JUDGMENT

         In accordance with the Memorandum Opinion and Order entered this same date, it is

 ORDERED, ADJUDGED, and DECREED that summary judgment is granted on behalf of

 Defendant and Plaintiff’s claims are DISMISSED with prejudice.

         The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

 Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

         DONE and ORDERED this 13th day of July, 2020.

                                                    /s/ Terry F. Moorer
                                                    TERRY F. MOORER
                                                    UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
